Citation Nr: 0831619	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971.  He died in July 2005.  The appellant is the surviving 
spouse of the veteran, and is seeking entitlement to service 
connection for the cause of the veteran's death, to include 
DIC benefits pursuant to the provisions of 38 U.S.C.A. § 
1310.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

A hearing was held in December 2007 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.  The appellant contends 
that the veteran's service connected post-traumatic stress 
disorder (PTSD) caused or aggravated his fatal heart 
condition.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20 (2007).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

The veteran died in July 2005.  The certificate of death 
lists the immediate cause of the veteran's death as cardio-
respiratory failure, due to, or as a consequence of, acute 
myocardial infarction.  At the time of the veteran's death, 
service connection was established for PTSD and was rated as 
70 percent disabling.

Service medical records (SMRs) do not indicate that the 
veteran was diagnosed with cardio-respiratory failure or 
acute myocardial infarction during service.  Nor did he have 
any complaints of, or treatment for, any type of injury or 
condition related to his heart or respiratory system.  Indeed 
his pre-induction examination dated in May 1969, and his 
separation examination dated in March 1971, noted that 
clinical evaluation revealed the veteran had a normal heart 
and lungs and chest upon entrance and separation from 
service.  

An excerpt from a medical journal article dated in 
March/April 2007 notes that a new study of veteran's from 
World War II and Korea suggests that veterans with symptoms 
of PTSD are at greater risk of heart attacks as they get 
older.  The study was funded by the National Institute of 
Health and Department of Veteran's Affairs, and reportedly 
was the first to document a link between PTSD symptoms and 
future heart disease.

However, this article does not provide the needed nexus in 
this claim.  Generic texts, such as the ones offered, which 
do not address the facts of a particular veteran's case, do 
not constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998).  

The current record contains competent evidence that the 
immediate cause of the veteran's death was cardio-respiratory 
failure, due to, or as a consequence of, acute myocardial 
infarction; that the veteran had a service-connected PTSD 
disability that was rated as 70 percent disabling at the time 
of his death; and medical evidence indicating that the 
veteran's service-connected PTSD disability may be associated 
with the cause of his death.  However, as noted directly 
above, there is insufficient medical evidence for the Board 
to decide the veteran's claim.  Therefore, a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (2007).  

Additionally, in view of the need to return the case for such 
additional development, the Board takes this opportunity to 
direct action to remedy any inadequacy in notice required by 
the Veterans Claims Assistance Act of 2000.  In the context 
of a claim for DIC benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
Notice provided in this case does not appear to comport with 
the standards set out in Hupp.  The September 2005 notice 
letter did not state what conditions the veteran was service 
connected for at the time of his death.  Thus, on remand the 
appellant must be provided with corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
disabilities for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected disability. 
 An explanation of the evidence and 
information required to substantiate a DIC 
claim based on any disabilities not yet 
service-connected should also be provided. 
 The notice should include information 
regarding the effective date of any award 
as outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Thereafter, obtain a VA medical 
opinion from an appropriate physician as 
to whether it is as at least as likely as 
not that the veteran's service-connected 
PTSD disability caused, or contributed 
substantially or materially to, or is 
otherwise related to, the cause of death, 
which was noted to be cardio-respiratory 
failure, due to, or as a consequence of, 
acute myocardial infarction.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address the March/April 2007 
excerpt from a medical journal article 
indicating that veteran's with symptoms of 
PTSD are at greater risk for heart attacks 
as they grow older.  The examiner is also 
asked to review the veteran's VA medical 
records, dated between April 2004 and 
January 2001, which indicate that prior to 
his death the veteran had hypertension, 
coronary artery disease, and tobacco use 
disorder.  A detailed rationale for all 
medical opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




